EXHIBIT 10.1

 



Third AMENDED AND RESTATED INVESTMENT ADVISORY aGREEMENT

 

by and BETWEEN

 

Garrison capital Inc.

 

AND

 

garrison capital advisers LLC

 

This Third Amended and Restated Investment Advisory Agreement made this 5th day
of August 2016 (this “Agreement”), by and between GARRISON CAPITAL INC., a
Delaware corporation (the “Corporation”), and GARRISON CAPITAL ADVISERS LLC, a
Delaware limited liability company (the “Adviser”).

 

WHEREAS, the Corporation operates as a closed-end, non-diversified management
investment company;

 

WHEREAS, the Corporation has elected to be treated as a business development
company under the Investment Company Act of 1940, as amended (the “Investment
Company Act”);

 

WHEREAS, the Adviser is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “Investment Advisers Act”);

 

WHEREAS, the Corporation and the Adviser are party to that certain second
amended and restated investment advisory agreement dated May 6, 2014 by and
between the Corporation and the Adviser (the “Prior Agreement”); and

 

WHEREAS, the Corporation and the Adviser desire to amend and restate the Prior
Agreement to set forth the terms and conditions for the continued provision by
the Adviser of investment advisory services to the Corporation, and the
stockholders of the Corporation approved this Agreement at a meeting held on May
1, 2015.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.                  Duties of the Adviser.

 

(a)                The Corporation hereby employs the Adviser to act as the
investment adviser to the Corporation and to manage the investment and
reinvestment of the assets of the Corporation, subject to the supervision of the
board of directors of the Corporation (the “Board of Directors”), for the period
and upon the terms herein set forth, (i) in accordance with the investment
objective, policies and restrictions that are set forth in the Corporation’s
filings with the Securities and Exchange Commission, as the same may be amended
from time to time, (ii) in accordance with the Investment Company Act, the
Investment Advisers Act and all other applicable federal and state law and (iii)
in accordance with the Corporation’s certificate of incorporation and bylaws,
each as amended from time to time.

 



 

 

Without limiting the generality of the foregoing, the Adviser shall, during the
term and subject to the provisions of this Agreement, (i) determine the
composition of the portfolio of the Corporation, the nature and timing of the
changes therein and the manner of implementing such changes; (ii) identify,
evaluate and negotiate the structure of the investments made by the Corporation
(including performing due diligence on prospective portfolio companies); (iii)
execute, close, service and monitor the Corporation’s investments; (iv)
determine the securities and other assets that the Corporation will purchase,
retain or sell; and (v) provide the Corporation with such other investment
advisory, research and related services as the Corporation may, from time to
time, reasonably require for the investment of its funds. The Adviser shall have
the power and authority on behalf of the Corporation to effectuate its
investment decisions for the Corporation, including the execution and delivery
of all documents relating to the Corporation’s investments and the placing of
orders for other purchase or sale transactions on behalf of the Corporation.

 

In the event that the Corporation determines to acquire debt financing or to
refinance existing debt financing, the Adviser shall arrange for such financing
on the Corporation’s behalf, subject to the oversight and approval of the Board
of Directors.

 

If it is necessary for the Adviser to make investments on behalf of the
Corporation through a subsidiary or special purpose vehicle, the Adviser shall
have authority to create or arrange for the creation of such subsidiary or
special purpose vehicle and to make such investments through such subsidiary or
special purpose vehicle in accordance with the Investment Company Act.

 

(b)               The Adviser hereby accepts such employment and agrees during
the term hereof to render the services described herein for the amounts of
compensation provided herein.

 

(c)                Subject to the requirements of the Investment Company Act,
the Adviser is hereby authorized, but not required, to enter into one or more
sub-advisory agreements with other investment advisers (each, a “Sub-Adviser”)
pursuant to which the Adviser may obtain the services of the Sub-Adviser(s) to
assist the Adviser in fulfilling its responsibilities hereunder. Specifically,
the Adviser may retain a Sub-Adviser to recommend specific securities or other
investments based upon the Corporation’s investment objective and policies, and
work, along with the Adviser, in structuring, negotiating, arranging or
effecting the acquisition or disposition of such investments and monitoring
investments on behalf of the Corporation, subject in all cases to the oversight
of the Adviser and the Corporation. The Adviser, and not the Corporation, shall
be responsible for any compensation payable to any Sub-Adviser. Any sub-advisory
agreement entered into by the Adviser shall be in accordance with the
requirements of the Investment Company Act, the Investment Advisers Act and
other applicable federal and state law.

 

(d)               For all purposes herein provided, the Adviser shall be deemed
to be an independent contractor and, except as expressly provided or authorized
herein, shall have no authority to act for or represent the Corporation in any
way or otherwise be deemed an agent of the Corporation.

 



2

 

(e)                The Adviser shall keep and preserve, in the manner and for
the period that would be applicable to investment companies registered under the
Investment Company Act, any books and records relevant to the provision of its
investment advisory services to the Corporation, shall specifically maintain all
books and records with respect to the Corporation’s portfolio transactions and
shall render to the Board of Directors such periodic and special reports as the
Board of Directors may reasonably request. The Adviser agrees that all records
that it maintains for the Corporation are the property of the Corporation and
shall surrender promptly to the Corporation any such records upon the
Corporation’s request, provided that the Adviser may retain a copy of such
records.

 

2.                  Corporation’s Responsibilities and Expenses Payable by the
Corporation. All investment professionals of the Adviser and their respective
staffs, when and to the extent engaged in providing investment advisory and
management services hereunder, and the compensation and routine overhead
expenses of such personnel allocable to such services, shall be provided and
paid for by the Adviser and not by the Corporation.

 

The Corporation shall bear all other costs and expenses of its operations and
transactions, including those relating to: (a) organization; (b) calculating the
Corporation’s net asset value (including the cost and expenses of any
independent valuation firm); (c) fees and expenses, including travel expenses,
incurred by the Adviser or payable to third parties in performing due diligence
on prospective portfolio companies, monitoring the Corporation’s investments
and, if necessary, enforcing the Corporation’s rights; (d) interest payable on
debt, if any, incurred to finance the Corporation’s investments; (e) costs of
offerings of the Corporation’s common stock and other securities; (f) the base
management fee and any incentive fee; (g) distributions on the Corporation’s
common stock; (h) administration fees payable to the Garrison Capital
Administrator LLC (the “Administrator”) under the administration agreement dated
as of October 9, 2012 (as amended from time to time, the “Administration
Agreement”); (i) transfer agent and custody fees and expenses; (j) the allocated
costs incurred by the Administrator in providing managerial assistance to those
portfolio companies that request it; (k) amounts payable to third parties
relating to, or associated with, evaluating, making and disposing of
investments; (l) brokerage fees and commissions; (m) registration fees; (n)
listing fees; (o) taxes; (p) independent director fees and expenses; (q) costs
associated with the Corporation’s reporting and compliance obligations under the
Investment Company Act and applicable U.S. federal and state securities laws;
(r) the costs of any reports, proxy statements or other notices to the
Corporation’s stockholders, including printing costs; (s) costs of holding
stockholder meetings; (t) the Corporation’s fidelity bond; (u) directors and
officers/errors and omissions liability insurance, and any other insurance
premiums; (v) litigation, indemnification and other non-recurring or
extraordinary expenses; (w) direct costs and expenses of administration and
operation, including audit and legal costs; (x) fees and expenses associated
with marketing efforts; (y) dues, fees and charges of any trade association of
which the Corporation is a member; and (z) all other expenses reasonably
incurred by the Corporation or the Administrator in connection with
administering the Corporation’s business, such as the allocable portion of
overhead under the Administration Agreement, including rent and the
Corporation’s allocable portion of the costs and expenses of its chief
compliance officer, chief financial officer and their respective staffs.

 



3

 

3.                  Compensation of the Adviser. The Corporation agrees to pay,
and the Adviser agrees to accept, as compensation for the investment advisory
and management services provided by the Adviser hereunder, a fee consisting of
two components: a base management fee (the “Base Management Fee”) and an
incentive fee (the “Incentive Fee”), each as hereinafter set forth. The
Corporation shall make any payments due hereunder to the Adviser or to the
Adviser’s designee as the Adviser may otherwise direct. To the extent permitted
by applicable law, the Adviser may elect, or adopt a deferred compensation plan
pursuant to which it may elect to defer all or a portion of its fees hereunder
for a specified period of time.

 

(a)                The Base Management Fee shall be calculated at an annual rate
equal to 1.75% of the gross assets of the Corporation, excluding cash and cash
equivalents but including assets purchased with borrowed funds. For services
rendered under this Agreement, the Base Management Fee shall be payable
quarterly in arrears. The Base Management Fee shall be calculated based on the
average carrying value of the gross assets of the Corporation at the end of the
two most recently completed calendar quarters. Such amount shall be
appropriately adjusted (based on the actual number of days elapsed relative to
the total number of days in such calendar quarter) for any share issuances or
repurchases during a calendar quarter. The Base Management Fee for any partial
month or quarter shall be appropriately pro-rated (based on the number of days
actually elapsed at the end of such partial month or quarter relative to the
total number of days in such month or quarter). For purposes of this Agreement,
cash equivalents shall mean U.S. government securities and commercial paper
instruments maturing within 270 days of the date of purchase of such instrument
by the Corporation. Notwithstanding anything herein to the contrary, to the
extent that the Adviser or an affiliate of the Adviser provides investment
advisory, collateral management or other similar services to a subsidiary of the
Corporation, the Base Management Fee shall be reduced by an amount equal to the
product of (a) the total fees paid to the Adviser by such subsidiary for such
services and (b) the percentage of such subsidiary’s total equity that is owned,
directly or indirectly, by the Corporation.

 

(b)               The Incentive Fee, which is subject to the Incentive Fee Cap
and Deferral Mechanism (as defined under Section 3(c) below), shall consist of
two parts, as follows:

 

(i)One part will be calculated and payable quarterly in arrears based on the
Pre-Incentive Fee Net Investment Income for the immediately preceding calendar
quarter, subject to the Incentive Fee Cap and Deferral Mechanism. For this
purpose, Pre-Incentive Fee Net Investment Income means interest income,
distribution income and any other income (including any other fees (other than
fees for providing managerial assistance), such as commitment, origination,
structuring, diligence and consulting fees and fees for providing significant
managerial assistance or other fees that the Corporation receives from portfolio
companies) accrued during the calendar quarter, minus the Corporation’s
operating expenses for the quarter (including the Base Management Fee, expenses
payable under the Administration Agreement and any interest expense and
dividends paid on any issued and outstanding preferred stock, but excluding the
Incentive Fee). Pre-Incentive Fee Net Investment Income includes, in the case of
investments with a deferred interest feature (such as original issue discount,
debt instruments payment-in-kind interest and zero coupon securities), accrued
income that the Corporation has not yet received in cash. Pre-Incentive Fee Net
Investment Income does not include any realized capital gains, realized capital
losses or unrealized capital appreciation or depreciation.

 



4

 

Pre-Incentive Fee Net Investment Income, expressed as a rate of return on the
value of the Corporation’s net assets at the end of the immediately preceding
calendar quarter, will be compared to a “hurdle rate” of 2.00% per quarter
(8.00% annualized). The Corporation will pay the Adviser an Incentive Fee with
respect to the Corporation’s Pre-Incentive Fee Net Investment Income in each
calendar quarter as follows; (1) no Incentive Fee in any calendar quarter in
which the Corporation’s Pre-Incentive Fee Net Investment Income does not exceed
the hurdle rate; (2) 100% of the Corporation’s Pre-Incentive Fee Net Investment
Income with respect to that portion of such Pre-Incentive Fee Net Investment
Income, if any, that exceeds the hurdle rate but is less than 2.50% in any
calendar quarter; and (3) 20% of the amount of the Corporation’s Pre-Incentive
Fee Net Investment Income, if any, that exceeds 2.50% in any calendar quarter.

 

The portion of such Incentive Fee that is attributable to deferred interest
(such as payment-in-kind interest or original issue discount) will be paid to
the Adviser, together with any other interest accrued on the loan from the date
of deferral to the date of payment, only if and to the extent the Corporation
actually receives such interest in cash, and any accrual thereof will be
reversed if and to the extent such interest is reversed in connection with any
write-off or similar treatment of the investment giving rise to any deferred
interest accrual.

 

These calculations will be appropriately pro rated for any period of less than
three months and adjusted for any share issuances or repurchases during the
current quarter.

 

(ii)The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing on December 31,
2013, and will equal 20.0% of the Corporation’s cumulative aggregate realized
capital gains from April 1, 2013 through the end of that calendar year, computed
net of the Corporation’s aggregate cumulative realized capital losses and the
Corporation’s aggregate cumulative unrealized capital depreciation through the
end of such year, less the aggregate amount of any previously paid Capital Gains
Fees and subject to the Incentive Fee Cap and Deferral Mechanism. In the event
that this Agreement shall terminate as of a date that is not a calendar year
end, the termination date shall be treated as though it were a calendar year end
for purposes of calculating and paying a Capital Gains Fee.

 



5

 

The Corporation shall accrue the Capital Gains Fee if, on a cumulative basis,
the sum of net realized gains/(losses) plus net unrealized appreciation/
(depreciation) is positive. The Capital Gains Fee excludes any portion of
realized gains/(losses) that are associated with the reversal of any portion of
unrealized appreciation/depreciation attributable to periods prior to April 1,
2013.

 

(c)                No Incentive Fee shall be paid to the Adviser for any fiscal
quarter if, after such payment, the cumulative incentive fees paid to the
Adviser for the period that includes the such quarter and the 11 full preceding
fiscal quarters (the “Incentive Fee Look-back Period”) would exceed 20.0% of the
Corporation’s Cumulative Pre-Incentive Fee Net Return (as defined below) during
the Incentive Fee Look-back Period. Each quarterly Incentive Fee is subject to a
cap (the “Incentive Fee Cap”) and a deferral mechanism through which the Adviser
may recoup a portion of such deferred incentive fees (collectively, the
“Incentive Fee Cap and Deferral Mechanism”). The Incentive Fee Look-back Period
will commence on April 1, 2013 and may be a total of less than 12 full fiscal
quarters. The “Incentive Fee Cap” is equal to (a) 20.0% of Cumulative
Pre-Incentive Fee Net Return during the Incentive Fee Look-back Period less (b)
cumulative incentive fees of any kind paid to the Adviser during the Incentive
Fee Look-back Period. To the extent the Incentive Fee Cap is zero or a negative
value in any quarter, the Corporation shall pay no Incentive Fee to the Adviser
in that quarter. To the extent that the payment of Incentive Fees is limited by
the Incentive Fee Cap, the payment of such fees shall be deferred and paid in
subsequent quarters up to three years after their date of deferment, subject to
applicable limitations included herein. The Corporation shall only pay Incentive
Fees to the extent allowed by the Incentive Fee Cap and Deferral Mechanism.
“Cumulative Pre-Incentive Fee Net Return” during any Incentive Fee Look-back
Period means the sum of (a) Pre-Incentive Fee Net Investment Income for each
quarter during the Incentive Fee Look-back Period and (b) the sum of cumulative
realized capital gains, cumulative realized capital losses, cumulative
unrealized capital depreciation and cumulative unrealized capital appreciation
during the applicable Incentive Fee Look-back Period.

 

4.                  Covenants of the Adviser. The Adviser hereby covenants that
it is registered as an investment adviser under the Investment Advisers Act. The
Adviser hereby agrees that its activities shall at all times be in compliance in
all material respects with all applicable federal and state laws governing its
operations and investments.

 

5.                  Excess Brokerage Commissions. The Adviser is hereby
authorized, to the fullest extent now or hereafter permitted by law, to cause
the Corporation to pay a member of a national securities exchange, broker or
dealer an amount of commission for effecting a securities transaction in excess
of the amount of commission another member of such exchange, broker or dealer
would have charged for effecting such transaction if the Adviser determines, in
good faith and taking into account such factors as price (including the
applicable brokerage commission or dealer spread), size of order, difficulty of
execution, and operational facilities of the firm and the firm’s risk and skill
in positioning blocks of securities, that the amount of such commission is
reasonable in relation to the value of the brokerage and/or research services
provided by such member, broker or dealer, viewed in terms of either that
particular transaction or its overall responsibilities with respect to the
Corporation’s portfolio, and constitutes the best net result for the
Corporation.

 



6

 

6.                  Proxy Voting. The Adviser shall be responsible for voting
any proxies solicited by an issuer of securities held by the Corporation in the
best interest of the Corporation and in accordance with the Adviser’s proxy
voting policies and procedures, as any such proxy voting policies and procedures
may be amended from time to time. The Corporation has been provided with a copy
of the Adviser’s proxy voting policies and procedures and has been informed as
to how it can obtain further information from the Adviser regarding proxy voting
activities undertaken on behalf of the Corporation. The Adviser shall be
responsible for reporting the Corporation’s proxy voting activities, as
required, through periodic filings on Form N-PX.

 

7.                  Limitations on the Employment of the Adviser. The services
of the Adviser to the Corporation are not, and shall not be, exclusive. The
Adviser may engage in any other business or render similar or different services
to others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Corporation; provided that its services to the Corporation hereunder are not
impaired thereby. Nothing in this Agreement shall limit or restrict the right of
any manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the portfolio companies
of the Corporation, subject at all times to applicable law). So long as this
Agreement or any extension, renewal or amendment hereof remains in effect, the
Adviser shall be the only investment adviser for the Corporation, subject to the
Adviser’s right to enter into sub-advisory agreements. The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Corporation are or may become interested in the Adviser and its
affiliates, as directors, officers, employees, partners, stockholders, members,
managers or otherwise, and that the Adviser and directors, officers, employees,
partners, stockholders, members and managers of the Adviser and its affiliates
are or may become similarly interested in the Corporation as stockholders or
otherwise.

 



7

 

Subject to any restrictions prescribed by law, by the provisions of the Code of
Ethics of the Corporation and the Adviser and by the Adviser’s Allocation
Policy, the Adviser and its members, officers, employees and agents shall be
free from time to time to acquire, possess, manage and dispose of securities or
other investment assets for their own accounts, for the accounts of their family
members, for the account of any entity in which they have a beneficial interest
or for the accounts of others for whom they may provide investment advisory,
brokerage or other services (collectively, “Managed Accounts”), in transactions
that may or may not correspond with transactions effected or positions held by
the Corporation or to give advice and take action with respect to Managed
Accounts that differs from advice given to, or action taken on behalf of, the
Corporation; provided that the Adviser allocates investment opportunities to the
Corporation, over a period of time on a fair and equitable basis compared to
investment opportunities extended to other Managed Accounts. The Adviser is not,
and shall not be, obligated to initiate the purchase or sale for the Corporation
of any security that the Adviser and its members, officers, employees or agents
may purchase or sell for its or their own accounts or for the account of any
other client if, in the opinion of the Adviser, such transaction or investment
appears unsuitable or undesirable for the Corporation. Moreover, it is
understood that when the Adviser determines that it would be appropriate for the
Corporation and one or more Managed Accounts to participate in the same
investment opportunity, the Adviser shall seek to execute orders for the
Corporation and for such Managed Account(s) on a basis that the Adviser
considers to be fair and equitable over time. In such situations, the Adviser
may (but is not required to) place orders for the Corporation and each Managed
Account simultaneously or on an aggregated basis. If all such orders are not
filled at the same price, the Adviser may cause the Corporation and each Managed
Account to pay or receive the average of the prices at which the orders were
filled for the Corporation and all relevant Managed Accounts on each applicable
day. If all such orders cannot be fully executed under prevailing market
conditions, the Adviser may allocate the investment opportunities among
participating accounts in a manner that the Adviser considers equitable, taking
into account, among other things, the size of each account, the size of the
order placed for each account and any other factors that the Adviser deems
relevant.

 

8.                  Responsibility of Dual Directors, Officers and/or Employees.
If any person who is a manager, member, partner, officer or employee of the
Adviser or the Administrator is or becomes a director, officer and/or employee
of the Corporation and acts as such in any business of the Corporation, then
such manager, member, partner, officer and/or employee of the Adviser or the
Administrator shall be deemed to be acting in such capacity solely for the
Corporation and not as a manager, member, partner, officer and/or employee of
the Adviser or the Administrator or under the control or direction of the
Adviser or the Administrator, even if paid by the Adviser or the Administrator.

 



8

 

9.                  Limitation of Liability of the Adviser; Indemnification. The
Adviser (and its officers, managers, partners, agents, employees, controlling
persons, members and any other person or entity affiliated with the Adviser,
including its managing member and the Administrator) shall not be liable to the
Corporation for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Corporation, except to
the extent specified in Section 36(b) of the Investment Company Act concerning
loss resulting from a breach of fiduciary duty (as the same is finally
determined by judicial proceedings) with respect to the receipt of compensation
for services, and the Corporation shall indemnify, defend and protect the
Adviser (and its officers, managers, partners, agents, employees, controlling
persons, members and any other person or entity affiliated with the Adviser,
including without limitation its managing member and the Administrator, each of
whom shall be deemed a third party beneficiary hereof) (collectively, the
“Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its security holders) arising out of or otherwise based upon the
performance of any of the Adviser’s duties or obligations under this Agreement
or otherwise as an investment adviser of the Corporation. Notwithstanding the
preceding sentence of this Section 9 to the contrary, nothing contained herein
shall protect or be deemed to protect the Indemnified Parties against or entitle
or be deemed to entitle the Indemnified Parties to indemnification in respect
of, any liability to the Corporation or its security holders to which the
Indemnified Parties would otherwise be subject by reason of willful misfeasance,
bad faith or gross negligence in the performance of the Adviser’s duties or by
reason of the reckless disregard of the Adviser’s duties and obligations under
this Agreement (as the same shall be determined in accordance with the
Investment Company Act and any interpretations or guidance by the Securities and
Exchange Commission or its staff thereunder).

 

10.              Effectiveness, Duration and Termination of Agreement. This
Agreement shall become effective as of the first date above written. This
Agreement shall continue automatically for successive annual periods, provided
that such continuance is specifically approved at least annually by (a) the vote
of the Corporation’s Board of Directors, or by the vote of a majority of the
outstanding voting securities of the Corporation and (b) the vote of a majority
of the Corporation’s Directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act.

 

This Agreement may be terminated at any time, without the payment of any
penalty, upon not less than 60 days’ written notice, by the vote of a majority
of the outstanding voting securities of the Corporation, or by the vote of the
Corporation’s Directors or by the Adviser.

 

This Agreement shall automatically terminate in the event of its “assignment”
(as such term is defined for purposes of Section 15(a)(4) of the Investment
Company Act). The provisions of Section 9 of this Agreement shall remain in full
force and effect, and the Adviser shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as aforesaid, the Adviser shall be
entitled to any amounts owed under Section 3 through the date of termination or
expiration and Section 9 shall continue in force and effect and apply to the
Adviser and its representatives as and to the extent applicable.

 

11.              Notices. Any notice under this Agreement shall be given in
writing, addressed and delivered or mailed, postage prepaid, to the other party
at its principal office.

 



9

 

12.              Amendments. This Agreement may be amended by mutual consent,
but the consent of the Corporation must be obtained in conformity with the
requirements of the Investment Company Act.

 

13.              Entire Agreement; Governing Law. This Agreement contains the
entire agreement of the parties and supersedes all prior agreements,
understandings and arrangements with respect to the subject matter hereof. This
Agreement shall be construed in accordance with the laws of the State of New
York and the applicable provisions of the Investment Company Act. To the extent
the applicable laws of the State of New York, or any of the provisions herein,
conflict with the provisions of the Investment Company Act, the latter shall
control.

*          *          *          *

 

 

 

 

 

 



10

 

 









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 



  GARRISON CAPITAL Inc.                 By: /s/ Joseph Tansey      
Name:  Joseph Tansey       Title:  Chief Executive Officer              



GARRISON CAPITAL ADVISERS LLC           By: Garrison Capital Advisers MM LLC,  
  its managing member           By:  /s/ Michael Butler       Name:   Michael
Butler       Title:  Authorized Signatory          

 





 

 

 

 

 

 



[Signature Page to Third Amended and Restated Investment Advisory Agreement]





 

11

 





